Title: To Thomas Jefferson from Stanley Griswold, 30 January 1807
From: Griswold, Stanley
To: Jefferson, Thomas


                        
                            Sir,
                            Michigan Territory, Detroit 30. January 1807.
                        
                        From a Thorough acquaintance with the situation of this country and its inhabitants, give me leave to assure
                            you, That it is a matter of considerable importance That the titles to land should be settled
                            without delay, and on principles at least equally liberal as Those which have been extended to the other Territories of
                            the united States.—The necessity of such a Measure may be enforced both on The ground of individual
                                Justice and public policy.
                        1st. Of individual Justice. It is not pretended, that the claimants of large,
                            uncultivated tracts, purchased for a song or a bottle of whisky, should be confirmed in their claims: on The contrary, it
                            is universally agreed, That claims of This description ought not to be confirmed. But it should be
                            recollected, that this is an ancient Settlement, That The farms are cultivated, that the occupants are natives, born on the soil which they now claim, feeling
                            That soil to be their home, as it is indeed the only home they have on
                            earth, and the only source of their subsistance. Most have had their farms handed down from their forefathers as a sacred
                            legacy; others have bought and sold, exactly as has been practised in The States, giving and receiving valuable bona fide considerations, not suspecting but That They were perfectly Safe in so doing; and indeed
                            The ordinary course of trade and deal has rendered This absolutely necessary in order to realize the fruits of honest
                            industry and secure Just debts. Hence it has arisen That several individuals are possessed of more farms
                                Than one, acquired in a righteous way, by Their own industry, (or that of Their fathers,) and their case differs
                            in no respect from That of men of business, or The heirs of men of business in The united States.—If there be such a Thing
                            as natural Justice in matters of this sort, it surely may be claimed by individuals in the
                            Territory of Michigan, as well as in the states which have been more fortunate in possessing early regulations and a
                            Stable government. Or shall industry be frustrated, and its earnings witheld from The Canadian shall legacies be violated, possessions ripped up, hopes blasted, prospects defeated, all
                            the endearments of home destroyed, and the Sources of life taken away, from The meritorious people
                            of this Country? 
                        2nd. Public policy requires, That the claims should be speedily Settled, and on the
                            Just and liberal principles indicated above.—What should be expected to prevent The canadians, uneducated in the
                            principles of The American government, accustomed indeed to governments of an opposite stamp, (under which They
                            experienced plenty and quiet,) if They Should meet with difficulties or disappointment in what they conceive and feel to
                            be Their best claims, and what They know to be The only means of their subsistance,—what, I say, could be expected to
                            prevent them from listening to any ambitious and desperate traitor, who should promise Them all
                            They ask, and more,—and placing Themselves under his Standard, assured that their condition cannot be made worse, but
                            hoping that it might be rendered infinitely better?—But establish these people in their reasonable claims,—and they will
                            be the most satisfied and quiet citizens in The Union,—no mad adventurer could move Them,—they would be grateful to The
                            government, their benefactor, and would repel every proposition and every attempt to Throw them again into an unsettled
                            condition. All the public lands in The western world, and all the ores of Mexico, would be insufficient to draw them into rebellion.—They would, besides, form an invaluable
                            barrier for the united States on this northwest frontier against the savages, with whom they are on the most intimate and
                            friendly terms, and whom they can influence more than any other people or nation on earth. Their friendship is to be
                            highly valued on this account,—and their chagrine and enmity are to be as greatly dreaded.—I should consider every
                            Canadian, truly attached to the United States, better than a regular soldier supported at the public expence, to protect
                            this frontier. 
                  I have the honor to be, Sir, with great respect, Your most obedient and very humble Servent,
                        
                            Stanley Griswold.
                        
                        
                            [Note in Gallatin’s hand on verso]:
                            Had this letter come Sooner it might have thrown some light on the bill which has now I believe past
                                both houses. But it would have been desirable also that Mr G. had stated with precision the provisions which he
                                thought necessary
                        
                        
                            —A. G.
                        
                    